 

Case 1:19-cv-05523-SDG Document 122 Filed 04/30/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

vs.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 26th day of April, 2021 at 9:25 am to be served on Patrick
Gahan, 3660 Somerset Drive, SW, Marietta, GA 30064.

|, Doug Troy, being duly sworn, depose and say that on the 28th day of April, 2021 at 1:14 pm, I:

SUBSTITUTE served by delivering a true copy of the Subpoena to Produce Documents, Information,
or Objects or to Permit Inspection of Premises in a Civil Action, Proof of Service, Federal Rule of
Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13) to Madeline Gahan as Co-Resident at the
address of: 3660 Somerset Drive, SW, Marietta, GA 30064, the within named person's usual place of
Abode, who resides therein, and is a person of suitable age and discretion.

Additional Information pertaining to this Service:
4/28/2021 1:10 pm Perfected service at 3660 Somerset Drive, SW, Marietta, GA 30064, wife Madeline
answer the door and accepted service.
 

Case 1:19-cv-05523-SDG Document 122 Filed 04/30/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

 
  
  
 
 

eye RESZELE
r~ = OFFICIAL SEAL
Y fevg

Thomas J Diggins
NOTARY PUBLIC-GEORGIA
Gwinnett uty CO

  

ee See

 

 

Doug Troy~ -
Subscribed and Sworn to before me on the 30h Process Server
day of : , -202\ __ by the affiant
who is personally known to me. Ancillary Legal Corporation
2900 Chamblee Tucker Road
“TL __4. aja: Building 13
NOTARY PUBLIC Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021004687
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8. it
